Case 6:20-cr-00097-GAP-LRH Document 91 Filed 03/31/21 Page 1 of 2 PagelD 333

 

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

UNITED STATES OF AMERICA

VS. CASE NO: 6:20-cr-97-GAP-LRH

JOEL MICAH GREENBERG

 

NOTICE OF HEARING

TAKE NOTICE that an Arraignment is scheduled for Friday, April 9, 2021, at 10:00
A.M. This hearing will be held before the Honorable Leslie R. Hoffman in Courtroom No. 5D,
Fifth Floor, U.S. Courthouse, 401 W. Central Boulevard, Orlando, Florida.

If the Defendant wishes to waive his/her presence at arraignment and enter a written plea of
not guilty, he/she and his/her attorney must sign the attached form and file it with the Clerk of Court
no later than two business days before the arraignment. If the written waiver is timely filed, the
Defendant and his/her attorney need not appear at the arraignment. If the written waiver is not
timely filed, the Defendant and his/her attorney must appear at the arraignment at the scheduled date
and time.

Dated: March 31, 2021

LESLIE R. HOFFMAN
UNITED STATES MAGISTRATE JUDGE

By: Edward Jackson, Courtroom Deputy
Copies furnished to:

United States Marshal
Counsel of Record

PLEASE NOTE: Photo I.D. is required to enter the United States Courthouse. Also, cellular telephones and
laptop computers are prohibited in the Courthouse unless otherwise allowed pursuant to order of the Court.

 
Case 6:20-cr-00097-GAP-LRH Document 91 Filed 03/31/21 Page 2 of 2 PagelD 334

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

UNITED STATES OF AMERICA

VS. CASE NO: 6:20-cr-97-GAP-LRH

JOEL MICAH GREENBERG

 

WAIVER OF DEFENDANT’S PRESENCE AT
ARRAIGNMENT AND ENTRY OF NOT GUILTY PLEA

I, JOEL MICAH GREENBERG, the above named defendant, do hereby waive my right
to be present at Arraignment and enter a plea of not guilty to the charges. I hereby state that I

have received a copy of the charging instrument.

 

 

Counsel for Defendant [Signature] Defendant

 

Printed Name of Defense Counsel

 

Defense Counsel Address

 

City, State Zip Code

CONSENT TO WAIVER OF DEFENDANT’S PRESENCE AT ARRAIGNMENT
AND RECEIPT OF PLEA OF NOT GUILTY

I hereby accept the Waiver of Defendant's Presence at Arraignment and Entry of Not
Guilty Plea and direct that the plea of not guilty be received for filing.

 

LESLIE R. HOFFMAN
UNITED STATES MAGISTRATE JUDGE

Date:

 
